Citation Nr: 1740952	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for sleep disorder/insomnia from November 1, 2001.  

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder arthritis prior to January 1, 2006.

3.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder arthritis prior to January 1, 2006.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to May 1971, and November 1972 to December 1978.   

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada.  Jurisdiction currently lies with the RO in Albuquerque, New Mexico.

In a July 2010 rating decision, the Reno RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and assigned an effective date of July 16, 2009.  In an October 2012 Decision Review Officer decision, the Albuquerque RO granted an earlier effective date of January 1, 2006 for the award of TDIU 

In a December 2014 VA Form 9, the Veteran's attorney indicated that wished to only appeal the increased rating claims for the shoulder disabilities for the period prior to January 1, 2006.  

In a March 2015 decision, the Board granted an earlier effective date of November 1, 2001 for the award of service connection for a sleep disorder.  The issues of entitlement to higher initial ratings for the sleep disorder and the right and left shoulder disabilities were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  For the issues of entitlement to higher initial ratings for the left and right shoulder disabilities, the Board finds that the AOJ substantially complied with the Board remand orders.  The AOJ made reasonable attempts to locate the identified treatment records.  The Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that subsequent to the issuance of the supplemental statement of the case dated in February 2016, additional VA treatment records were associated with the file.  This evidence was not accompanied by a waiver of AOJ review.  However, the newly received evidence is either duplicative/cumulative of evidence already of record or it is not relevant to the issues decided below The additional evidence is not pertinent as defined at 38 C.F.R. § 20.1304 (c) to the issues before the Board.  Thus, a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of the issues.

The issue of entitlement to an initial evaluation in excess of 30 percent for sleep disorder/insomnia from November 1, 2001 is addressed in the REMAND portion of the decision below and is REMANDED to (AOJ).


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  For the time period prior to January 1, 2006, the service-connected right shoulder arthritis has been manifested by mild muscle atrophy, pain, painful motion, arm motion beyond 90 degrees, total functional loss equating to right shoulder forearm elevation to 160 degrees, mild functional limitation after repetitive use of his right shoulder, and mild functional impairment during acute flare-ups, without evidence of ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, impairment of the humerus, or any fatigability or changes with flexion after repetitive flexion and elevation.  

3.  For the time period prior to January 1, 2006, the service-connected left shoulder arthritis has been manifested by mild muscle atrophy, pain, painful motion, and arm motion beyond 90 degrees, total functional loss equating to left shoulder forearm elevation to 140 degrees, mild to moderate functional limitation after repetitive use of the left shoulder, and mild to moderate functional impairment during acute flare-ups, without evidence of ankylosis of the scapulohumeral articulation, impairment of the clavicle or scapula, or any fatigability or changes with flexion after repetitive flexion and elevation, and the impairment of the left humerus is not shown to be due to the left shoulder arthritis.    


CONCLUSIONS OF LAW

1.  For the time period prior to January 1, 2006, the criteria for an initial rating in excess of 10 percent for the service-connected right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2016).

2.  For the time period prior to January 1, 2006, the criteria for an initial rating in excess of 10 percent for the service-connected left shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA provided the Veteran with 38 USCA s.5103(a)-compliant notice in June 2006 and December 2006.  The Veteran's claims for higher initial ratings for the right and left shoulder disabilities are downstream issues of the initial ratings that were assigned a September 2011 decision.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for rating limitation of motion of the arm, a minimum 20 percent rating is assigned when there is limitation of motion of the major or minor arm at shoulder level.  A 20 percent rating is warranted when there is limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  A 30 percent disability evaluation is warranted when there is limitation of motion of the minor arm to 25 degrees from the side and a 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

3.  Analysis

Historically, service connection was awarded for the left shoulder and right shoulder arthritis in June 2011 Board decision.  A September 2011 rating decision implemented the award and assigned an initial 10 percent rating to each shoulder under Diagnostic Code 5003 effective from February 28, 2001 based upon findings of arthritis and painful and limited motion in a major joint.  

After a review of all the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial disability evaluation in excess of 10 percent for the left and right shoulder disabilities for the time period in question which is February 28, 2001 to December 31, 2005.  

A disability rating under Diagnostic Code 5003 is based on limitation of motion, including painful motion, of the specific joint involved, which in this case, is the shoulder.  38 C.F.R. § 4.71a.  A 20 percent rating may be awarded for limitation of motion of the major or minor arm at shoulder level.  A 20 percent rating is warranted when there is limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The weight of the competent and credible evidence for the time period in question does not demonstrate limitation of the left or right arm to shoulder level (to 90 degrees, see Plate I at 38 C.F.R. § 4.71a) or to midway between the side and the shoulder level (to 45 degrees, see Plate I at 38 C.F.R. § 4.71a).  The medical evidence of record shows that the Veteran has had motion in his left and right arms well beyond 90 degrees on physical examination. 

The Board has reviewed the lay and medical evidence pertinent to the shoulder disabilities for the time period in question from February 28, 2001 to December 31, 2005.  In an October 2001 statement, the Veteran indicated that he had shoulder pain.  A June 2003 private medical record by Dr. C. indicates that the Veteran reported having shoulder pain after falling off a truck three days prior.  

A June 2004 VA cervical spine examination report indicates that the Veteran reported having neck pain that radiated to the shoulders.  An October 2004 VA treatment record indicates that the Veteran had bilateral shoulder pain.  

The January 2007 VA examination report indicates that the Veteran's current shoulder symptoms were pain to both shoulders that was a constant moderate pain associated with weekly flare-ups caused by repetitive use of his arms.  The Veteran stated that the pain during the flare-up was severe and usually lasted one day but could sometimes last two to three days.  The Veteran stated that most of the time, the pain was relieved with hydrocodone.  He reported having increased stiffness and a warm sensation to his shoulders, but no swelling, weakness, or episodes of dislocation or subluxation.  He had increased fatigue and lack of endurance.  Presently, the Veteran was not receiving any medical treatment for this condition.  Activities that make the shoulder pain worse are lifting more than 10-15 pounds, overhead movements of the arms, lateral movements or posterior movements of the shoulder, prolonged mobilization for more than 10-15 minutes, prolonged driving with his arms elevated and extended, and toileting.  The Veteran used hydrocodone for the shoulder pain and he avoided the activities that cause the pain.  The Veteran stated that he took hydrocodone the night before the exam.  

Physical examination revealed mild muscle atrophy in both shoulders.  There was no muscle atrophy in the rest of the arms.  Examination of the right shoulder reveals mild tenderness to deep palpation on the anterior aspect of the shoulder.  Right shoulder forward elevation was to 180 degrees with only discomfort noticed with the movement; abduction was to 180 degrees with obvious pain noticed at 100 degrees and ends at 180 degrees; external rotation was to 80 degrees with no pain or discomfort; internal rotation was to 70 degrees with mild pain that starts at 70 degrees.  The VA examiner stated that he did not see any signs of fatigability or changes with flexion after repetitive flexion and elevation.  The VA examiner estimated that during acute flare-ups and repetitive use of the arm, the total functional loss will be equated to right shoulder forearm elevation limited to 160 degrees but the VA examiner stated that he could not give an exact degree because it was impossible to do that.  The VA examiner estimated that the Veteran had mild functional limitation after repetitive use of his right shoulder and mild functional impairment during these acute flare-ups of his right shoulder pain.  The VA examiner stated that most of the functional limitations due to repetitive use of his shoulder will be manifested by pain. 

On the left shoulder examination, there was mild tenderness to deep palpation in the anterior aspect of the left shoulder.  Left shoulder forward elevation was to 180 degrees with increased pain that started around 0 degrees and ended at 180 degrees; abduction was to 170 degrees with obvious pain that started around 100 degrees and ended at 170 degrees; external rotation was to 70 degrees with increased pain that started and ended at 70 degrees; internal rotation was to 70 degrees with moderate pain that started and ended at 70 degrees.  The VA examiner noted that there were no changes on the flexion of the shoulder or signs of fatigability of his shoulder on repetitive flexion.  The VA examiner estimated that during acute flare-ups, the total function loss will be equated to left shoulder abduction limited to 140 degrees; the VA examiner could not give the exact degree because it was impossible to do that.  The VA examiner estimated that during acute flare-ups, the Veteran was going to have only mild to moderate functional impairment, but the VA examiner did not consider the Veteran to have any functional impairment within periods of no flare-ups.  The VA examiner estimated that the Veteran had mild to moderate functional limitation after repetitive use of his left shoulder will be manifested by pain.  Examination revealed that the strength of the arms, on the right is 5+/5 and the left hand was 5-/5. 

X-ray examination of the left shoulder revealed mild degenerative arthritis changes of the acromioclavicular joint, degenerative cystic changes of head of the humerus, and mild degenerative spurring of lower glenoid.  X-ray examination of the right shoulder revealed a prior acromioplasty with mild acromioclavicular arthritis.  The diagnoses were symptomatic right shoulder mild osteoarthritis, status post rotator cuff tear repair and status post right humeral head repair, and symptomatic left shoulder moderate osteoarthritis of the joint.  

A February 2007 private treatment record from Dr. B. indicates that the Veteran was originally seen in 1994 when he had a right rotator cuff tear and repair; he was involved in an accident and it was a workers comp injury.  The left shoulder was not involved.  The Veteran stated that his right shoulder was doing okay and he had good days and bad days. He was using the right shoulder and he had good motion.  He had a little bit of crepitus.  The Veteran also had trouble with his left shoulder through the years.  His left shoulder was doing poorly; he had 4+ pain and tenderness.  There was a positive impingement test, full range of motion, and a little bit of weakness.  Neurological exam was normal.  The right shoulder had a well healed scar and good range of motion.  He had some crepitus but his pain level was 1+ versus the left which was 4+.  It was noted that the Veteran presented with degenerative changes on x-ray and he had significant acromioclavicular joint arthritis. 

Flexion of the right shoulder ranged from zero degrees to full flexion (180 degrees).  Shoulder abduction ranged from zero degrees to full abduction (180 degrees).  The January 2007 VA examiner opined that the additional loss of motion due to functional impairment was abduction to 160 degrees.  See the January 2007 VA examination report. 

Flexion of the left shoulder ranged from zero degrees to full flexion (180 degrees) with pain.  Shoulder abduction ranged from zero degrees to 170 degrees (full abduction is 180 degrees) with pain beginning at 100 degrees.  The January 2007 VA examiner opined that the additional loss of motion due to functional impairment was abduction to 140 degrees.  See the January 2007 VA examination report. 

Even considering painful motion and other symptoms, (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the weight of the evidence does not show that the range of motion of the Veteran's left and right shoulders was so functionally limited as to meet the criteria for a disability rating in excess of 10 percent.  The Veteran's symptom of pain was considered and assessed by the VA examiner in 2007.  The Veteran was able to move the left and right arms well beyond the shoulder level (90 degrees; see 38 C.F.R. § 4.71a, Plate I) on flexion and abduction including when functional loss during flare-ups is considered.  

The RO awarded the 10 percent evaluation effective from February 28, 2001 based on painful motion in the left and right shoulders with findings of arthritis.  The weight of the evidence does not establish limitation of motion of the right or left arms or shoulders or any other additional functional loss that more nearly approximated that of functional limitation of the left and right arm movement at shoulder level.  Overall, the current 10 percent ratings for the service-connected left and right shoulder disabilities are found to encompass any additional functional impairment due to pain.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.  See DeLuca; supra.

The Board considered the Veteran's left and right shoulder disabilities under other analogous criteria; however, there is no evidence of ankylosis of the scapulohumeral articulation, recurrent dislocation of or at the scapulohumeral joint with frequent episodes and guarding of all arm movements, malunion of the clavicle, or nonunion of the scapula to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5200, 5203 (2016).  

There is no evidence of impairment of the right humerus.  The January 2007 X-ray examination of the left shoulder revealed degenerative cystic changes of head of the humerus.  However, this finding has not been medically related to the service-connected left shoulder arthritis.  Thus, a higher rating is not warranted under Diagnostic Code 5202, impairment of humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).  

In conclusion, the Board finds that the assignment of initial disability ratings in excess of 10 percent is not warranted for the left shoulder and right shoulder arthritis at any time during the appeal period, and the claim for higher initial ratings is denied.  The preponderance of the evidence is against the Veteran's claims for higher initial ratings for the left and right shoulder disabilities and the claims are denied.


ORDER

An initial disability rating in excess of 10 percent for the service-connected left shoulder arthritis is denied. 

An initial disability rating in excess of 10 percent for the service-connected right shoulder arthritis is denied. 


REMAND

In the March 2015 Board Remand, the Board instructed the RO adjudicate the issue of entitlement to a higher initial rating for the service-connected sleep disorder prior to January 1, 2006.  Review of the record shows that in an August 2015 decision, the RO assigned a 30 percent rating to the sleep disorder from November 1, 2001 and indicated that a higher evaluation was not warranted.  However, this issue was not included in a supplemental statement of the case and was not certified to the Board after the March 2015 remand.  There is no indication that this issue has been withdrawn by the Veteran or his representative and it remains on appeal.  

The Board finds that a remand is necessary and the AOJ shall issue the requisite supplemental statement of the case for this issue.  See 38 C.F.R. § 19.31 (2016).  A remand is required to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a higher initial rating for the service-connected sleep disorder prior to January 1, 2006.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


